Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species:
Group 1 (number of fistulas)
Species 1a: one 
Species 1b: two

Group 2 (embolization coil)
Species 2a: present
Species 2b: not present

Group 3 (valvulotomy) 
Species 3a: performed
Species 3b: not performed

Group 4 (stent)
Species 4a: used
Species 4b: not used

Group 5 (proximal anastomosis)
Species 5a: performed 
Species 5b: not performed

Group 6 (surgical ligature)
Species 6a:  performed/used
Species 6b: not performed/used

If species 4a is elected, one of the following sub-species, drawn to stent embodiments, should also be elected:
Sub-species 1: Figure 3a
Sub-species 2: Figure 3b
Sub-species 3: Figure 3c
Sub-species 4: Figure 7
Sub-species 5: Figure 9c
Sub-species 6: Figure 10
Sub-species 7: Figures 12-13
Sub-species 8: Figure 14

If species 4a is elected, one of the following sub-species, drawn to the stent’s purpose, should also be elected:
Sub-species a: stent is for holding open venous valves only
Sub-species b: stent is for permitting retrograde flow only
Sub-species c: stent is for forming a thrombus only
Sub-species d: stent is for holding open venous valves and permitting retrograde flow only
Sub-species e: stent is for holding open venous valves and forming a thrombus only
Sub-species f: stent is for permitting retrograde flow and forming a thrombus only
Sub-species h: stent is for holding open venous valves, permitting retrograde flow, and forming a thrombus

If species 4a is elected, one of the following sub-species, drawn to the stent’s extent, should also be elected:
Sub-species g: the stent extends over the first fistula
Sub-species h: the stent extends proximal to the first fistula

If species 4a and species 1b are elected, one of the following sub-species, drawn to the stent’s extent, should also be elected:
Sub-species i: the stent extends over the second fistula
Sub-species j: the stent extends distally to the second fistula

If species 4a is elected, one of the following sub-species, drawn to the stent’s blood flow, should also be elected:
Sub-species k: the stent permits flow through a fistula
Sub-species l: the stent attenuates flow through a fistula

If species 4a is elected, one of the following sub-species, drawn to stent thrombogenicity, should also be elected:
Sub-species m: the stent has a thrombogenic portion
Sub-species n: the stent does not have a thrombogenic portion

If sub-species m is elected, one of the following sub-sub-species, drawn to thrombogenic embodiments, should also be elected:
Sub-sub-species 1: copper tubes crimped onto struts
Sub-sub-species 2: electroplating
Sub-sub-species 3: coating for inducing thrombosis
Sub-sub-species 4: the stent is made of thrombogenic fiber
Sub-sub-species 5: the stent is made of a semi-permeable membrane
Sub-sub-species 6: the stent is made of an impermeable membrane (cap/plug)

 The species are independent or distinct because the claims to the species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each group and sub-group, as appropriate, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim  is held to be generic. The Examiner respectfully suggests the election correspond to the originally presented and examined claims, filed 04/01/20 in order to avoid non-responsive elections.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification (for example, species 1c is classified in a61f 2230/0091 whereas species 1a is classified in a61f 2/90, and species 1b is classified in a61f 2250/0036)), and 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Notably, the search for electroplated coating requires a distinct search for copper tubes. Additionally, searching for the various features of figures 3a-c require vastly different searches, including for one strut being interior to another, various thickness of struts, and different shapes. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             09/08/22